19-13196-scc         Doc 183       Filed 02/11/20 Entered 02/11/20 14:38:42                     Main Document
                                                Pg 1 of 4




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:

    GEORGE WASHINGTON BRIDGE BUS                            Chapter 11
    STATION DEVELOPMENT VENTURE
    LLC,1                                                   Case No. 19-13196 (SCC)

                                     Debtor.


                                  ORDER APPOINTING MEDIATOR

             By this Order, the Court authorizes the Honorable Michael E. Wiles of the United States

    Bankruptcy Court for the Southern District of New York to serve as a mediator (the

    “Mediator”) in the above-captioned case.

             On October 7, 2019, George Washington Bridge Bus Station Development Venture

    LLC (the “Debtor”) filed a voluntary petition for relief under chapter 11 of title 11 of the

    United States Code (the “Bankruptcy Code”). At the suggestion of the Court, the Debtor; New

    York City Regional Center, LLC; Tutor Perini Building Corp.; Upper Manhattan

    Empowerment Zone Development Corporation; and the Port Authority of New York and New

    Jersey (collectively, the “Mediation Parties”) have agreed to meet with Judge Wiles to make a

    good faith attempt to resolve certain disputes through non-binding mediation (the

    “Mediation”). Based upon the foregoing, it is hereby ORDERED that:


1. Upon the entry of this Order, Judge Wiles shall be appointed as Mediator.


2. The Mediation Parties may (or at the direction of the Court shall) meet and confer with the


1
         The last four digits of the Debtor’s federal taxpayer identification number are 8685. The Debtor’s business
address is 626 South State Street, Newton, Pennsylvania 18940.
19-13196-scc     Doc 183     Filed 02/11/20 Entered 02/11/20 14:38:42             Main Document
                                          Pg 2 of 4



   Mediator to establish procedures and timing of the mediation.


3. Without limiting the applicability of Local Rule 9019-1, General Order M-452, or this

   Court’s Procedures Governing Mediation of Matters and the Use of Early Neutral Evaluation

   and Mediation/Voluntary Arbitration in Bankruptcy Cases and Adversary Proceedings, all

   (a) discussions among any of the Mediation Parties, including discussions with or in the

   presence of the Mediator and settlement discussions leading up to the appointment of the

   Mediator, (b) mediation statements and any other documents or information provided to the

   Mediator or the Mediation Parties in the course of the mediation, and (c) correspondence,

   draft resolutions, offers, and counteroffers produced for or as a result of the Mediation shall

   be strictly confidential and shall not be admissible for any purpose in any judicial or

   administrative proceeding, and no person or party participating in the Mediation, whether a

   direct participant or member of a committee or group, including counsel for any Mediation

   Party or any other party, shall in any way disclose to any non-party or to any court,

   including, without limitation, in any pleading or other submission to any court, any such

   discussion, mediation statement, other document or information, correspondence, resolution,

   offer, or counteroffer that may be made or provided in connection with the Mediation, unless

   otherwise available and not subject to a separate confidentiality agreement that would

   prevent its disclosure or as authorized by this Court.


4. To the extent that any Mediation Party is in possession of privileged or confidential

   information provided to such Mediation Party pursuant to the terms and conditions of an

   executed confidentiality agreement or order of this Court entered in connection with this

   adversary proceeding, such information may be disclosed to the Mediator, but shall

   otherwise remain privileged and confidential and shall not be disclosed to any other

                                                2
19-13196-scc      Doc 183     Filed 02/11/20 Entered 02/11/20 14:38:42              Main Document
                                           Pg 3 of 4



   Mediation Party.


5. All oral and written communications concerning the subject of the Mediation generated in

   the context of the Mediation process shall be treated as confidential settlement discussions

   and shall not be disclosed to any third party. Communications protected against disclosure

   shall include the circumstances of the termination of the Mediation, if applicable.


6. Oral and written communications made during the Mediation shall not be admissible into

   evidence in any judicial or administrative proceeding. However, evidence shall not be

   excluded or otherwise considered improper in any judicial or administrative proceeding on

   the ground that it was developed as an outgrowth of information supplied in the Mediation.

   Further, written formal expert reports and studies designed as such by the Mediation Parties,

   if any, which are exchanged during the Mediation, may be admissible into evidence in

   accordance with applicable rules of evidence in any judicial or administrative proceeding

   relating to this matter. Disclosure of information in the Mediation will not result in the

   waiver of any privilege or right of confidentiality which might otherwise attach to the

   information.


7. No written record or transcript of any discussion had in the course of the Mediation is to be

   kept, absent express written agreement by the Mediation Parties.


8. For the avoidance of doubt, to the extent that any part of this Order shall conflict with Local

   Rule 9019-1, General Order M-452, or this Court’s Procedures Governing Mediation of

   Matters and the Use of Early Neutral Evaluation and Mediation/Voluntary Arbitration in

   Bankruptcy Cases and Adversary Proceedings, the terms and provisions of this Order shall

   govern.

                                                  3
19-13196-scc      Doc 183      Filed 02/11/20 Entered 02/11/20 14:38:42              Main Document
                                            Pg 4 of 4



9. At the conclusion of the Mediation, the Mediator shall file with the Court a memorandum

   stating (i) that the Mediator has conducted the Mediation, (ii) the names of counsel and

   principals who participated in the Mediation, (iii) an identification of any Party that has not

   acted in good faith during or in connection with the Mediation and (iv) whether and to what

   extent the Mediation was successful.


10. This Court shall retain jurisdiction with respect to all matters arising from or related to the

   enforcement of this Order.



 Dated: New York, New York
        February 11, 2020



                                               /S/ Shelley C. Chapman___________
                                               THE HONORABLE SHELLEY C. CHAPMAN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  4
